DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 09/09/21. Claims 10 and 14 have been amended, new claim 15 has been added and no claim has been cancelled. Accordingly, claims 10-15 are pending and under examination on the merits. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art teach hair care compositions comprising irone as disclosed in Yoshikawa et al (US 20190015447) and WO 8504400. However the prior art only recognizes the benefit of irone in compositions as a perfuming agent. Prior art does not teach or fairly suggest a method of treating hair loss or promoting hair growth by administration of a composition comprising irone or a salt thereof. 
Claims 10-15 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                           /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616